Case 3:18-cr-00076-TJC-JRK Document 123 Filed 11/20/20 Page 1 of 2 PageID 1056
          USCA11 Case: 20-13997 Date Filed: 11/20/2020 Page: 1 of 2


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303

David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                     www.ca11.uscourts.gov


                                       November 20, 2020

 Clerk - Middle District of Florida
 U.S. District Court
 300 N HOGAN ST
 JACKSONVILLE, FL 32202

 Appeal Number: 20-13997-AA
 Case Style: USA v. Jaceta Streeter
 District Court Docket No: 3:18-cr-00076-TJC-JRK-1
 Secondary Case Number: 3:05-cr-00104-HLA-MCR-1

 The enclosed copy of the Clerk's Entry of Dismissal pursuant to appellant's motion to dismiss is
 issued as the mandate of this court. See 11th Cir. R. 42-1(a).

 Sincerely,

 DAVID J. SMITH, Clerk of Court

 Reply to: T. L. Searcy, AA/lt
 Phone #: (404) 335-6180

 Enclosure(s)




                                                           DIS-3 Letter and Entry of Dismissal Vol
Case 3:18-cr-00076-TJC-JRK Document 123 Filed 11/20/20 Page 2 of 2 PageID 1057
          USCA11 Case: 20-13997 Date Filed: 11/20/2020 Page: 2 of 2



                     IN THE UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT

                                     ______________

                                     No. 20-13997-AA
                                     ______________

 UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

 versus

 JACETA ANYA STREETER,

                                           Defendant - Appellant.
                     __________________________________________

                        Appeal from the United States District Court
                             for the Middle District of Florida
                     __________________________________________

 ENTRY OF DISMISSAL: Pursuant to Appellant Jaceta Anya Streeter's motion for voluntary
 dismissal, FRAP Rule 42 and 11th Cir. R. 42-1(a), the above referenced appeal was duly
 entered dismissed on this date, effective November 20, 2020.

                                     DAVID J. SMITH
                          Clerk of Court of the United States Court
                             of Appeals for the Eleventh Circuit

                            by: T. L. Searcy, AA, Deputy Clerk

                                                       FOR THE COURT - BY DIRECTION
